Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “wherein only one fan drawing an air flow in, is arranged in the low voltage switching device, and wherein a second fan is replaced by a partial air flows formed”, which is unclear to the office. The office is unsure if the device requires a second fan in conjunction with the first fan, or is the first fan replaceable by the second fan. The office will interpret that the fan is capable of being replaced. 
Dependent claims 14-16 and 24 are also rejected under 112(b) by virtue of their dependency from claim 2.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 2 comprising a second fan must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 4 and 15 “wherein the cross section of each of 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kauranen (U.S 2010/0232106 A1) in view of Becker (U.S 5,127,085). 
In regards to Claim 1, Kauranen discloses a low voltage device, comprising: a housing (Fig.1), power electronic components (Fig.1, #6) being arranged in the housing in a region of ventilation of a fan (Fig.1, #6 are disposed partly in the channel #10 such that the office interprets the capacitors #6 arranged in the housing in a region of ventilation #10 of fan #3), the power electronics components being configured to operate under temperature regulation by virtue of an air flow (Paragraph [0022], the cooling air in channel #10 cools the components #6 by virtue of an airflow produce by #3), originating from the fan (Fig.1, #3) and guided asymmetrically to create an asymmetrically guided air flow (Fig.1, #10 the office notes that each of the fins #8 within the channel are of different size, such that the airflow within each fin is asymmetrically from one another, thus producing an asymmetrically guided airflow).
Kauranen fails to explicitly disclose: The low voltage switching device being configured to operate with a nominal device current range of up to 650 A as a result of the asymmetrically guided air flow (the office notes that its known in the art to have inverter, and/or motor starters having current levels that exceed  650A). 
However,  Becker discloses: The low voltage switching device being configured to operate with a nominal device current range of up to 650 A as a result of the asymmetrically guided air flow (Fig.1-2, Column 4, lines 8-9 which discloses a inverter having a nominal current range up to 650 A, as such the office notes that with the combination of Kauranen in view of Becker, the low voltage switching device (as taught by Kauranen) would be modified such that its configured to operate with a nominal current range up to 650 A (as taught by Becker) to support a wide range of electrical devices connected to said switching device). 

Additionally, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by including a low voltage device capable of having a nominal current up to 650 A would be within the purview of one of ordinary skill in the art at the time of the invention was filed as both Kauranen and Becker disclose an inverter configured to handle high current situation (motor starter for an automobile). By including a device configured to handle up to 650 A would support a wide range of electrical devices connected to said switching device (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
In regards to Claim 2, Kauranen in view of Becker disclose the low voltage switching device of claim 1, wherein only one fan drawing an air flow in, is arranged in the low voltage switching device, and wherein a second fan is replaced by a partial air flows formed and guided asymmetrically in a defined manner (Kauranen, Fig.1, #3 is the only fan drawing an air flow in and said fan is capable of being replaced if damaged). 
In regards to Claim 13, Kauranen in view of Becker disclose the low voltage switching device of claim 1, the low voltage switching device of claim 1, wherein the low voltage switching device is a soft starter (Kauranen, Fig.1 and paragraph [0019]).
In regards to Claim 24, Kauranen in view of Becker disclose the low voltage switching device of claim 1, wherein the low voltage switching device is a soft starter (Kauranen, Fig.1 and paragraph [0019]).

Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Siracki (U.S 2012/0014062 A1) in view of Becker (U.S 5,127,085).
In regards to Claim 1, Siracki discloses the a low voltage device, comprising: a housing (Fig.1, #58), power electronic components (Fig.4, #64/62) being arranged in the housing in a region of ventilation of a fan (Fig.4, #74, elements #64/62 are arranged in the housing in a region of ventilation via #74, see arrows 100/102), the power electronics components being configured to operate under temperature regulation by virtue of an air flow (Fig.4 and Paragraph [0030], the cooling air cools the components by virtue of an airflow produce by #74), originating from the fan (Fig.4, #74) and guided asymmetrically to create an asymmetrically guided air flow (Fig.4, paragraph [0030] the office notes that the each airflow is asymmetrically from each other, as the velocities and/or pressure are different causes a difference in the airflows 100/102).
Siracki fails to explicitly disclose: The low voltage switching device being configured to operate with a nominal device current range of up to 650 A as a result of the asymmetrically guided air flow (the office notes that its known in the art to have inverter, and/or motor starters having current levels that exceed  650A).
However,  Becker discloses: The low voltage switching device being configured to operate with a nominal device current range of up to 650 A as a result of the asymmetrically guided air flow (Fig.1-2, Column 4, lines 8-9 which discloses a inverter having a nominal current range up to 650 A, as such the office notes that with the combination of Siracki in view of Becker, the low voltage switching device (as taught by Siracki) would be modified such that its configured to operate with a nominal current range up to 650 A (as taught by Becker) to support a wide range of electrical devices connected to said switching device). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the low voltage switching device (as taught by Siracki) such that its configured to operate with a nominal current range up to 650 A (as taught by Becker) to support a wide range of electrical devices connected to said switching device. By configuring the switching device to be operated within a nominal current range of 650 A, would allow a multitude of different devices being able to connect and operate at high current, while being properly maintained at an operable temperature.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
In regards to Claim 2, Siracki in view of Becker disclose the low voltage switching device of claim 1, wherein only one fan drawing an air flow in, is arranged in the low voltage switching device, and wherein a second fan is replaced by a partial air flows formed and guided asymmetrically in a defined manner (Siracki, Fig.1, #74 is the only fan drawing an air flow in and said fan is capable of being replaced if damaged). 
In regards to Claim 3, Siracki in view of Becker disclose the low voltage switching device of claim 1, wherein the power electronics components are arranged parallel (Siracki, Fig.4, #62/64 are arranged parallel to each other) beside one another in chambers (Siracki, Fig.4, so that the airflow originating from the fan is divided into asymmetrically guided partial air flows (paragraph [0030] the office notes that the each airflow is asymmetrically (entering and exiting) from each other, as the velocities and/or pressure are different causes a difference in the airflows 100/102). 
In regards to Claim 14, Siracki in view of Becker disclose the low voltage switching device of claim 2, wherein the power electronic components are arranged parallel beside one another in chambers (Siracki, Fig.4, #62/64 are arranged parallel to each other), so that the airflow originating from the fan is divided into asymmetrically guided partial air flows (Siracki, Fig.4, so that the airflow originating from the fan is divided into asymmetrically guided partial air flows (paragraph [0030] the office notes that the each airflow is asymmetrically (entering and exiting) from each other, as the velocities and/or pressure are different causes a difference in the airflows 100/102).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 4, no prior art fairly suggests or discloses “a cross section of each separate partial air flows is different, so that upon an equally formed power loss of the individual power electronic components, one power electronic component is cooled relatively warmer than other individual power electronic components”, in conjunction with the remaining elements. 
Dependent claims 5-13, 17-23, and 25 are allowably by virtue of their dependency from claim 4.
In regards to Claim 15, no prior art fairly suggests or discloses “ a cross section of each separate partial air flows is different, so that upon an equally formed power loss of the individual power electronic components, one power electronic component is cooled relatively warmer than other individual power electronic components”, in conjunction with the remaining elements. 
Dependent claim 16 is allowably by virtue of its dependency from claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhopte (U.S 10,037,062) – Discloses a device having a single fan blowing air through a plurality of airflow guides which provide asymmetrical air flow to each heat generating element within the device to allow said elements to operate under temperature regulation via the fan. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835